                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS A. PHILLIP RANDOLPH                          )
INSTITUTE, THE EQUITY ALLIANCE,                      )
FREE HEARTS, THE MEMPHIS AND                         )
WEST TENNESSEE AFL-CIO                               )
CENTRAL LABOR COUNCIL, THE                           )
TENNESSEE STATE CONFERENCE                           )
OF THE NAACP, SEKOU                                  )       Case No. 3:20-cv-00374
FRANKLIN, and KENDRA LEE,                            )       Judge Richardson
                                                     )       Magistrate Judge Frensley
                              Plaintiffs,            )
                                                     )
       v.                                            )
                                                     )
TRE HARGETT, in his official capacity                )
as Secretary of State of the State of                )
Tennessee, MARK GOINS, in his                        )
Official capacity as Coordinator of                  )
Elections for the State of Tennessee,                )
and AMY WEIRICH, in her official                     )
capacity as the District Attorney General            )
for Shelby County, Tennessee,                        )
                                                     )
                              Defendants.            )


            MEMORANDUM IN SUPPORT OF MOTION TO RECONSIDER


       Defendants respectfully ask this Court to reconsider its September 9, 2020 Order granting

Plaintiffs’ motion to preliminarily enjoin Tenn. Code Ann. § 2-2-115(b)(7)’s requirement that first-

time voters who registered to vote by mail “appear in person to vote.” In that Order, this Court

concluded that “the NAACP has associational standing [to challenge Section 2-2-115(b)(7)] by

virtue of the standing of its member, Mr. Sweet.” (DE 79, PageID# 2599.) This Court also

observed, however, that Plaintiffs only “made the bare minimum showing of standing.” (Id.)

Plaintiffs’ latest filings undercut even that “bare minimum showing” and reveal that they currently

lack standing. For that reason, this Court should reconsider its September 9, 2020 Order.


                                     1
   Case 3:20-cv-00374 Document 88 Filed 09/11/20 Page 1 of 9 PageID #: 2675
I.      Mr. Sweet’s Newly Filed Declaration Confirms that Plaintiffs Lack Standing.

        In its September 9, 2020 Order, the Court “credit[ed] the averments in Sweet’s declaration”

to find that he had “sufficiently established that the first-time voter restriction is applicable to him,

and thus would prevent him from voting absentee.” (DE 79, PageID# 2597.) This finding was

the lynchpin of the Court’s standing analysis—Corey Sweet is not a named defendant, but his

alleged membership in the NAACP, an organizational plaintiff, allowed the Court to determine

that the NAACP had associational standing sufficient to proceed to the merits of the preliminary

injunction. (DE 79, PageID# 2599.)

        But on September 10, 2020, Mr. Sweet updated his declaration. (See DE 86-2, PageID#

2669.) He no longer lives in Louisiana; he transferred from Xavier University to the University

of Memphis in mid to late July. (DE 86-2, PageID# 2670.) He now resides in Shelby County with

his parents. (DE 86-2, PageID# 2670.)

        This information materially alters the entire standing analysis: Mr. Sweet can no longer

vote absentee. Mr. Sweet no longer resides out of county. See Tenn. Code Ann. § 2-6-201(1) and

(2). And his declaration sets forth no other statutory basis rendering him eligible to vote absentee.

See, e.g., Tenn. Code Ann. § 2-6-201. Nor does he aver that he is especially vulnerable to COVID-

19. See, e.g., Fisher v. Hargett, 604 S.W.3d 381 (Tenn. 2020). This means that Mr. Sweet must

cast his vote in person, regardless of whether he is a first-time voter. 1

        His second Declaration claims that his injury is having to comply with Tenn. Code Ann. §

2-2-115(b)(7) by voting in person and showing identification at that time, risking exposure to

COVID-19. (DE 86-2, PageID# 2670-71; DE 79, PageID# 2598.) But this alleged injury is not


1
  Indeed, in Plaintiffs’ response to Defendants’ Motion to Dismiss, “Plaintiffs use ‘first-time
voters’ [] to describe both categories of individuals who are subject to the requirement to vote in
person, but are otherwise eligible to vote by mail.” (DE 78, Page ID# 2503 n.4.) But Mr. Sweet
no longer meets that definition of a “first-time voter,” as he is not otherwise eligible to vote by
mail under Tennessee law.

                                       2
     Case 3:20-cv-00374 Document 88 Filed 09/11/20 Page 2 of 9 PageID #: 2676
traceable to the first-time voter requirement, but the general requirement that all votes must be cast

in person unless the voter qualifies for an absentee exception. And while he references several

possible justifications for voting absentee such as “illness, being out of county during the voting

period, or jury duty,” he candidly admits that he “doesn’t know whether [he] will fall into any of

these categories.” (DE 86-2, PageID # 2670–71.); see Clapper v. Amnesty Int’l USA, 568 U.S.

398, 409 (2013) (explaining that “threatened injury must be certainly impending to constitute

injury in fact, and that allegations of possible future injury are not sufficient”) (emphasis in

original). Thus, his professed injury at this point is abject speculation. More importantly, Plaintiffs

have “elected to no longer pursue” injunctive relief as to the general requirement that all voters

must vote in person. 2 (D.E. 78, PageID# 2505, n.6.)

       This is also consistent with the requirements of the NVRA and HAVA: since Mr. Sweet

must vote in person, he suffers no additional cognizable injury from having to show photo

identification or other documents verifying identification in person at that time, as required by

federal law. See 52 U.S.C. § 21083(b)(2); 52 U.S.C. § 20505(c).

       Mr. Sweet’s Declaration also fails to demonstrate standing for the August primary election

relief Plaintiffs sought. Mr. Sweet avers under oath that he could not vote in the August primary

because he “had remote class on August 18 for a significant part of the day and I did not have

transportation.” (DE 86-2, PageID # 2670.) But the August primary election occurred on August

6, 2020, not August 18. See https://sos.tn.gov/products/elections/2020-election-calendar. And a

cursory review of the University of Memphis’ calendar for the Fall 2020 semester indicates that




2
  Plaintiffs declined to address Defendants’ motion to dismiss their request for relief as to the
general requirement that all votes be cast in person and expressed their intention to move the Court
for leave to dismiss the claim. (See D.E. 78, PageID# 2505, n. 6.)


                                      3
    Case 3:20-cv-00374 Document 88 Filed 09/11/20 Page 3 of 9 PageID #: 2677
classes did not begin until August 17, 2020. 3 Thus, contrary to his latest Declaration, Mr. Sweet

was able to vote in-person in the August primary. 4

         For an alleged injury to confer standing it must be “concrete”; “that is, it must actually

exist.” Spokeo, Inc. v. Robins, 136 S.Ct. 1540 1548 (2016).     Mr. Sweet’s alleged injury simply

did not exist after his move back home to Shelby County—he was already required to vote in

person and thus his alleged injury is no longer traceable to the first-time voter requirement. And

as this Court aptly noted, standing must be present for a court to maintain jurisdiction to grant a

preliminary injunction. (DE 66, PageID# 2383 fn. 14.) Accordingly, the September 9, 2020

preliminary injunction should be dissolved and Plaintiffs’ challenge to the first-time voter

requirements should be dismissed. 5

II.      Even if Mr. Sweet’s New Declaration did not Deprive Plaintiffs of Standing,
         Tennessee’s First-Time Voter Requirements are Not Unconstitutional.

         In its September 9, 2020 order granting Plaintiffs’ motion to preliminarily enjoin

Tennessee’s first-time voter requirements, this Court properly applied the Supreme Court’s

Anderson-Burdick framework. As this Court explained, “[t]here are three steps to a court’s

analysis under Anderson-Burdick”: first, “the court must determine the burden at issue”; second,


3
    See https://www.memphis.edu/registrar/calendars/academic/ay2021.php.
4
 And it should also be noted that Mr. Sweet was also able to vote early in the August 2020 election
had he chosen to do so. He retains that option in the November election.
5
  Should the Court determine that Plaintiffs still possess standing despite Mr. Sweet’s updated
declaration, Defendants would submit that relying on Mr. Sweet’s original declaration was
erroneous, as it is improper for a party to introduce new explanation and evidence in a reply brief
rather than the moving papers. See, e.g., Nautilus Group Inc. v. Icon Health & Fitness, Inc., 308
F.Supp.2d 1208, 1214 (W.D. Wash 2003); Jones v. Baltimore Life Ins. Co., 2007 WL 1713250,
*9 (E.D. Cal. June 12, 2007); MHF Zweite Academy Film GmbH and Co., v. Warner Bros
Entertainment, Inc., 2012 WL 13012677, *2 n. 1 (C.D. Cal. Aug. 13, 2012); Lewis v. Zilog, Inc.,
908 F.Supp. 931, 959 (N.D. Ga. 1995) (excluding declaration filed in reply brief), aff’d without
opinion, 87 F.3d 1331 (11th Cir. 1996), reh’g en banc denied, 99 F.3d 1157 (11th Cir. 1996). As
Mr. Sweet’s out-of-time Declaration was Plaintiffs’ only handhold for standing, the preliminary
injunction should be reconsidered and dissolved on this basis as well.

                                        4
      Case 3:20-cv-00374 Document 88 Filed 09/11/20 Page 4 of 9 PageID #: 2678
it must “consider the State’s justifications for the restrictions”; and third, it must “assess whether

the State’s restrictions are constitutionally valid given the strength of its proffered interests.” (DE

79, PageID# 2601 (internal quotation marks and citations omitted).) In balancing Plaintiffs’

alleged burdens against the State’s asserted interests, this Court relied on the evidence in the

record, including Mr. Sweet’s declaration. But Mr. Sweet’s new declaration shifts that balance.

And for that reason, this Court should again weigh Plaintiffs’ alleged burdens against the State’s

asserted interests.

        In considering Plaintiffs’ alleged burdens, this Court observed that “[t]he record suggests

that at least some first-time, mail-registered voters are currently prevented from voting in the

manner (i.e., by mail) in which they must vote, as a practical matter, in order to vote at all, given

their COVID-19-related concerns that remove voting in person as a viable option.” (DE 79,

PageID # 2611.) When this Court entered its Order, the only evidence of such a voter in the record

was the declaration of Mr. Sweet. (See DE 54-4; DE 78-8.) Plaintiffs offered Mr. Sweet as an

example of a “first-time voter and member of the Tennessee NAACP who was otherwise eligible

to vote by mail, but registered to vote online earlier this year.” (DE 78, PageID# 2514–15.) Mr.

Sweet explained that he was uncertain whether he would be in Tennessee to vote in the August

election, that he would “prefer to vote by mail” in that election, and that he did not have money to

fly back to vote in the August election. (See DE 78-8, PageID# 2575–76.) It was these harms that

this Court balanced against the State’s asserted interests. (See generally DE 79, PageID # 2611.)

        But Mr. Sweet’s new Declaration reveals that these harms do not exist. In his new

Declaration, he admits that he is no longer attending school out of state, that he was in Tennessee

for the August primary election, and that—other than fear of COVID-19 and other speculative




                                     5
   Case 3:20-cv-00374 Document 88 Filed 09/11/20 Page 5 of 9 PageID #: 2679
concerns—he has no reason why he cannot vote in person in November. 6 This means that Mr.

Sweet is no different from those Plaintiffs in Fisher who were neither caretakers nor particularly

susceptible to COVID-19. And for the reasons spelled out in Fisher, the fear of COVID-19—

without more—was not a harm sufficient to outweigh the State’s longstanding and legitimate

interests in the integrity of the election process. See Fisher, 604 S.W.3d at 381 (holding that “the

State's interests in the efficacy and integrity of the election process are sufficient to justify the

moderate burden placed on the right to vote of those plaintiffs and persons who neither have special

vulnerability to COVID-19 nor are caretakers for persons with special vulnerability to COVID-

19”).

        Respectfully, this Court, therefore, should reconsider its prior Order in light of Mr. Sweet’s

new Declaration, because—by his own words—Mr. Sweet has demonstrated that he faces no

constitutional harm. Defendants respectfully submit that the Court should reweigh his alleged

(albeit, invalid) harms against the State’s asserted interests. And as the State argued in its

opposition to Plaintiffs’ motion for a preliminary injunction, those interests include the “integrity

of [the] election process, (see DE 46, PageID # 1791 (citing Burson v. Freeman, 504 U.S. 191,

199 (1992)) and the prevention of fraud, (see id. at PageID# 1792.) More specifically, the State

explained that “legislative conditions imposed upon those voting by mail are necessary because

‘the purity of the ballot is more difficult to preserve when voting absent than when voting in

person.’” (Id. (citing Emery v. Robertson Cty. Election Comm’n, 586 S.W.2d 103, 108 (Tenn.

1979).) The State also pointed out that the Tennessee Supreme Court has “expressly recognized

that the integrity of the ballot is jeopardized upon violation of any of the ‘procedural safeguards’

that the General Assembly has included in the election laws, which are obviously designed to (1)


6
  And as noted in Part I, because Mr. Sweet is no longer an out-of-state student, he is not eligible
to vote absentee at all. And because he is not eligible, he cannot be harmed by Section 2-2-
115(b)(7), which applies only to otherwise eligible absentee voters who registered to vote by mail.

                                      6
    Case 3:20-cv-00374 Document 88 Filed 09/11/20 Page 6 of 9 PageID #: 2680
prevent undue influence or intimidation of the free and fair expression of the will of the electors

or (2) to insure that only those who meet the statutory requirements for eligibility to vote cast

ballots.” (Id. at PageID# 1791 (emphasis added) (citing Foust v. May, 660 S.W.2d 487, 489 (Tenn.

1983).)

          At bottom, the State has well-settled interests in the integrity of its election process. And

as courts have recognized time and again, those interests underly and justify limitations on access

to absentee ballots. See, e.g., Foust, 660 S.W.2d at 489; Emery, 586 S.W.2d at 108. As a result,

a plaintiff seeking to remove those limitations—especially by means of a preliminary injunction—

bears a heavy burden. See Doughtie & Co. v. Rutherford Cty., No. 3-13-0209, 2013 WL 3995277,

at *1 (M.D. Tenn. Aug. 5, 2013). Plaintiffs here “bare[ly]” carried that burden in their request for

a preliminary injunction. (See DE 79, PageID# 2599.) But their latest filings reveal that they were

never able to carry it at all.

                                           CONCLUSION

          For all of these reasons, this Court should grant Defendants’ motion to reconsider and

should vacate its September 9, 2020 Order granting Plaintiffs’ motion for a preliminary injunction

as to Tenn. Code Ann. § 2-2-115(b)(7).




                                      7
    Case 3:20-cv-00374 Document 88 Filed 09/11/20 Page 7 of 9 PageID #: 2681
                                 Respectfully submitted,
                                 HERBERT H. SLATERY III
                                 Attorney General and Reporter

                                 /s/ Alexander S. Rieger
                                 JANET M. KLEINFELTER (BPR #13889)
                                 Deputy Attorney General
                                 Janet.kleinfelter@ag.tn.gov

                                 ANDREW B. CAMPBELL (BPR #14258)
                                 Senior Assistant Attorney General
                                 Andrew.campbell@ag.tn.gov

                                 ALEXANDER S. RIEGER (BPR #029362)
                                 Assistant Attorney General
                                 Alex.rieger@ag.tn.gov

                                 MATTHEW D. CLOUTIER (BPR #036710)
                                 Assistant Attorney General
                                 Matt.cloutier@ag.tn.gov

                                 Office of the Tennessee Attorney General
                                 Public Interest Division
                                 P.O. Box 20207
                                 Nashville, TN 37202
                                 (615) 741-7908

                                 Attorneys for Defendants




                                  8
Case 3:20-cv-00374 Document 88 Filed 09/11/20 Page 8 of 9 PageID #: 2682
                                 CERTIFICATE OF SERVICE
       I hereby certify that a true and exact copy of the foregoing documents have been forwarded

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to the parties named below. Parties may access this filing through the Court’s electronic filing

system.

William L. Harbison                                            Danielle Lang
Lisa K. Helton                                                 Ravi Doshi
Christopher C. Sabis                                           Molly Danahy
Christina R.B. López                                           Jonathan Diaz
Sherrard, Roe, Voigt & Harbison, PLC                           Campaign Legal Center
150 3rd Avenue South, Suite 1100                               1101 14th Street NW, Suite 400
Nashville, TN 37201                                            Washington, DC 20005

Ezra Rosenberg
Pooja Chaudhuri
Jacob Conarck
Lawyers’ Committee for Civil Rights Under Law
1500 K Street NW, Suite 900
Washington, DC 20005


Date: September 11, 2020                               /s/ Alexander S. Rieger
                                                       ALEXANDER S. RIEGER
                                                       Assistant Attorney General




                                     9
   Case 3:20-cv-00374 Document 88 Filed 09/11/20 Page 9 of 9 PageID #: 2683
